Dewey, J.
The ruling of the presiding judge was, as it seems to us, incorrect. It was no part of the duty of the plaintiff to produce the original papers or the clerk’s files, to establish his levy. Certified copies of records of the courts, and of papers officially returned to the office of the clerk, are competent evidence for that purpose. Such copies might be controlled by any competent evidence that the paper on file was a forgery, or, in a case like that of an execution having a levy of real estate indorsed thereon, it would be open to show some fraudulent alteration of the same by the interpolation of words, or by erasures. But when the document is *407under the hand of an officer, and by him duly certified, it is to be taken to be the true return, as it is apparently there written; and the mere fact that erasures have been made, and words added, after the first writing of the description of the lands taken, furnishes no presumption of a fraudulent alteration, but is rather to be taken to be a correction, by the officer, amending his return according to the truth. In such case, the burden of proof is on the party alleging the fraudulent alteration. We see nothing, in this case, which required the plaintiff to go-forward and explain and account for the alleged alterations. It was a seasonable discharge of his duty to do so after the alterations had been shown to have been made subsequently to the return of the officer. A prima facie case of fraudulent alteration, at least, should have been shown, before the plaintiff could be called upon to explain and account for the alleged alterations in an official return.

New trial ordered